DETAILED ACTION
This is a first action on the merits, in response to the claims received 12/22/2020. Claims 1-18 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 10/11/2021,12/30/2021 has been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5,9,10,11,14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slattery , (USNO.2013/0342177).
 	As for claim 1, Slattery discloses and shows in Fig. 2 a power delivery system, comprising: a power converter (ref’s DC-DC converter) configured to electrically couple to a power source and further configured to supply electrical energy to one or more loads electrically coupled to an output of the power converter; and control circuitry (ref’s control logic) configured to: monitor a first voltage derived from the power source, wherein the first voltage is indicative of a total power demanded by the power converter (ref’s DC-DC converter); and control a limit for a current supplied from the power source to the one or more loads based on comparison of the first voltage to a threshold voltage, wherein the threshold voltage is indicative of a point within a range of operation of the power converter at which the power converter delivers a maximum amount of power to the one or more loads (par.[0005-0008,0019,0022,0025,0028])
 	As for claim 2, Slattery discloses and shows in Fig. 2 control circuitry is further configured to control the power converter to regulate the first voltage to remain greater in magnitude than the threshold voltage
 	As for claim 5, Slattery discloses and shows in Fig. 2 first voltage is indicative of a total power demanded by the power converter and is independent of any impedance components of the power delivery system
 	As for claim 9, Slattery discloses and shows in Fig. 2 control circuitry is further configured to control the power converter to regulate the limit for the current supplied from the power source to the one or more loads based solely on a function of voltage
 	As for claim 10, Slattery discloses and shows in Fig. 2 a method, comprising: monitoring a voltage derived from a power source, wherein the first voltage is indicative of a total power demanded by a power converter (ref’s DC-DC converter) configured to electrically couple to the power source and is further configured to supply electrical energy to one or more 5 loads electrically coupled to an output of the power converter; and controlling (ref’s control logic) a limit for a current supplied from the power source to the one or more loads based on comparison of the first voltage to a threshold voltage, wherein the threshold voltage is indicative of a point within a range of operation of the power converter at which the power converter delivers a maximum amount of power to the one or more loads (par.[0005-0008,0019,0022,0025,0028])
 	As for claim 11, Slattery discloses and shows in Fig. 2 controlling the power converter to regulate the first voltage to remain greater in magnitude than the threshold voltage
 	As for claim 14, Slattery discloses and shows in Fig. 2 first voltage is indicative of a total power demanded by the power converter and is independent of any impedance components of the power delivery system
 	As for claim 18, Slattery discloses and shows in Fig. 2 controlling the power converter to regulate the limit for the current supplied from the power source to the one or more loads based solely on a function of voltage
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3,4,6-8,12,13,15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slattery in view of HAMADA et al, (HAMADA), (USNO.2020/0086761).
 	As for claims 3,4,12, and 13 Slattery discloses all limitations, but differs from the claimed invention because he does not explicitly disclose threshold voltage is a function of an open circuit voltage of the power source for a given state of charge of the power source  and control circuitry is configured to estimate the open circuit voltage of the power source for the given state of charge of the power source based on two voltages measured within the power delivery network.
HAMADA discloses and shows in Fig. 1 threshold voltage (ref’s threshold delta Vth) is a function of an open circuit voltage of the power source for a given state of charge of the power source. Futhermore, HAMADA discloses and shows in Fig. 1 control circuitry is configured to estimate the open circuit voltage of the power source for the given state of charge of the power source based on two voltages (via E1 and E2) measured within the power delivery network (par.[0021,0023,0067]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Slattery by using threshold voltage is a function of an open circuit voltage of the power source for a given state of charge of the power source  and control circuitry is configured to estimate the open circuit voltage of the power source for the given state of charge of the power source based on two voltages measured within the power delivery network for advantages such as providing the ability to effectively utilize power (par.[0017]), as taught by HAMADA.
 	As for claims 6 and 15, Slattery in combination with HAMADA discloses the power source is a battery. 
As for claims 7 and 16, Slattery in combination with HAMADA discloses the battery is rechargeable.
 	As for claims 8 and 17, Slattery in combination with HAMADA discloses the battery is a lithium-ion battery.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859